DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication dated 03/01/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 
Status of Claims
Applicant’s amendment amended claims 1, 2, 10, 11, 15, and 16. Claims 3-6, 12-14 and 17-20 were previously cancelled. Claims 1-2, 7-11, 15-16, and 21-26 are currently pending and have been rejected as follows.

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-2, 7-11, 15-16, and 21-26 is maintained. 
	 
Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive.
1. Alice/Mayo Step 2A, Prong 1 
Applicant argues that “Accordingly, the patent eligibility test is not whether a particular claimed element recites an abstract idea, but whether a claim - when considered as a whole - is 'directed to' an abstract idea. The Examiner has not established that when Claim 1 is considered 'as a whole', such claim is directed to a 'mental process'.” (Remarks P. 12). This argument is unpersuasive. The question under step 2A Prong 1 is whether a claim recites an abstract idea which Examiner has identified in the rejection. The question under Step 2A Prong 2 is whether the claims are directed to the recited abstract idea by considering whether the additional elements as a whole integrate the abstract idea into a practical application. In the instant case the  fail to integrate the abstract idea into a practical application and thus the claims are directed to the abstract idea (MPEP 2106.04 (II)(A)(2): “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). “). Furthermore, Applicant’s assertion that only two steps/actions are found to be mental processes (Remarks P. 12) is unpersuasive. The requirement under step 2A Prong 1 is whether a limitation recites an abstract idea not that the majority of limitations recite an abstract idea (MPEP 2106.04(a): “Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. …If the identified limitation(s) falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One.”). Additionally, other elements in the claims beyond the mere extracting and identifying limitations were clearly identified under Prong 1 as reciting an abstract idea as indicated in the rejection below. 

2. Alice/Mayo Step 2B 
Applicant asserts “Claim 1 also recites features that provide 'significantly more' than the alleged abstract idea of 'mental process' by the recitation of” elements (1)-(4) – “which is 'significantly more' than the alleged abstract idea of 'mental process', and these additional claimed features are not well-understood, routine, conventional activity - nor has the Examiner established otherwise by objective evidence as required by MPEP 2106.05(d)).” (Remarks P. 12-13). Examiner finds this argument unpersuasive. Conventionality is a question under Step 2B for those additional elements identified as being insignificant extra-solution activity under Step 2A Prong 2, not required for elements not indicated as insignificant extra-solution activity.  (MPEP 2106.07(a)(III): “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.“; MPEP 2106.05(II): “Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should: • Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two; • Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h):• Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; October 2019 Guidance: Footnote 82: “Explanation of Step 2B in a rejection written after the 2019 PEG will likely be shorter than in the past because many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B. The exception is when an examiner had concluded, in Step 2A Prong Two, that an additional element was insignificant extra-solution activity, in which case the examiner should re-evaluate, in Step 2B, whether the element is unconventional (i.e., more than what is well-understood, routine, conventional activity) in the field.”)	
Applicant argues that “It is further noted that these steps (1)-(4) are not part of the 'mental process' abstract idea itself” (Remarks P. 13). Examiner finds this argument unpersuasive. The (1) generating of a knowledgebase is merely the collecting and organizing of information capable of being performing mentally and/or with the aid of pen and paper, the (3) generating of a decision matrix based on clustering data includes data observations, evaluations, and judgements, e.g. including mathematical assessments (Spec: [0033]: supply chain risk manager received from a plurality of sources “via a network” however such data gathering activity and the particular source of such data is merely insignificant extra-solution activity and does not take the data analyses and evaluations themselves, e.g. “generating” steps, out of the abstract idea grouping of mental processes and the additional element(s) when analyzed under step 2B fails to necessitate a conclusion that the claims amount to significantly more. Element (2) of “updating” the knowledgebase was addressed as an additional element under step 2A prong 2 and 2b and found to be merely insignificant extra-solution activity, i.e. data gathering and storage, that is well-understood, routine, and conventional and thus insufficient to necessitate a conclusion that the claims amount to significantly more. 

3. Streamlined Analysis 
Applicant argues that the streamlined analysis should be applied and results in a conclusion of eligibility (Remarks P. 14). This argument is unpersuasive. Examiner applies the not readily apparent or self-evident that the claims are eligible and the result of the full analysis is a conclusion of ineligibility for the reasons detailed herein (MPEP 2106(III): “Claims that could have been found eligible at Pathway A (streamlined analysis), but are subjected to further analysis at Steps 2A or Step 2B, will ultimately be found eligible at Pathways B or C. Thus, if the examiner is uncertain about whether a streamlined analysis is appropriate, the examiner is encouraged to conduct a full eligibility analysis.”). 

4. Remaining Claims
Applicant argues that claim 8 recites “generating the probabilistic decision-making path” based on “dual” criteria and thus “provides significantly more than the alleged abstract idea of 'mental process' by the specialized generation of 'the probabilistic decision-making path' and its associated reduction of 'supply chain risk' (when the claim is interpreted as a whole, including the features of its independent Claim 1), and these steps are not well-understood, routine, conventional activity - nor has the Examiner established otherwise by objective evidence as required by MPEP 2106.05(d).” (Remarks P. 15). Examiner finds this argument unpersuasive. The specifying of “dual” criteria is merely data characterization that does not change the conclusion of eligibility, specifically the generating the probabilistic decision-making path” is found to recite an abstract idea and the generating of such a path based on two data values/criteria does not change that conclusion, the evaluation or consideration of multiple data values as part of data evaluations or judgements clearly still recites an abstract idea.
	For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 rejection is maintained, see rejection below for further detail. 



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-11, 15-16, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, system, and computer program product for generating a supply chain knowledge base, i.e. aggregating data regarding a supply chain, based on identified relations between supply chain entities, and based on the knowledge base generating a workflow for the supply chain based on a probabilistic decision-making path that reduces supply chain risk and performing mitigation actions based on supply chain risk levels, i.e. estimating and mitigating supply chain risk based on identified relationships between entities of a supply chain (e.g. Spec: [0003]-[0004]; [0053]: Illustrative embodiments then utilize the weighted decision matrix to generate a probabilistic decision-making path through the weighted decision matrix to reduce risk for a workflow of that particular supply chain.; [0036]: Probabilistic decision making path 234 represents the most efficient way through weighted decision matrix 232. Supply chain risk manager 218 utilizes probabilistic decision-making path 234 to understand the relationships between the concepts and criteria to generate a workflow for the supply chain.). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-2, 7-9, 21, and 24),“system” (claims 10-11, 22, and 25), and “computer program product comprising a computer readable storage medium…” (Spec: [0013]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”) (claims 15-16, 23, and 26).
Step 2A – Prong 1: Claims 1-2, 7-11, 15-16, and 21-26 are found to recite limitations that set forth the abstract idea(s), namely in representative independent claims 1, 10, and 15:
…generating a supply chain risk management knowledge base that includes dynamic relations between linked supply chain entities that are (1) linked to the supply chain and (2) contribute to supply chain risk of the supply chain based on the data corresponding to the supply chain…; (Examiner notes that the BRI of “knowledge base” includes a “collection of information about a particular subject”1, e.g. including determining/generating an ontology, taxonomy, or other hierarchical chart of the relationships between supply chain entities, used to analyze and determine supply chain risk and thus is part of the abstract idea)
…extracting… features of the supply chain from information in the supply chain risk management knowledge base…that includes the dynamic relations between the linked supply chain entities that contribute to the supply chain risk based on the data corresponding to the supply chain retrieved from the plurality of different supply chain data sources…; (noting that the broadest reasonable interpretation of “knowledge base” is a dataset2 and the “extracting” when recited at a high level of generality is an observation and/or evaluation of the dataset capable of being performed mentally noting that the courts have found extracting/parsing to be an abstract idea, MPEP 2106.04(a)(2)(III)(C): “Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”);
Finding…a clustering approach having a highest score based on the features of the supply chain extracted from the information in the supply chain risk management knowledge base… that includes the dynamic relations between the linked supply chain entities that contribute to the supply chain risk based on the data corresponding to the supply chain retrieved from the plurality of different supply chain data sources…; 
Clustering…the features of the supply chain using the clustering approach having the highest score to form feature clusters, wherein the feature clusters represent a plurality of different clusters of the features; 
Identifying …concepts and criteria corresponding to the supply chain based on  the feature clusters formed by clustering the features of the supply chain using the clustering approach having the highest score, wherein the concepts and criteria corresponding to the supply chain are identified in the feature clusters formed using the clustering approach having a highest score based on features extracted from the information in the supply chain risk management knowledge base …that includes the dynamic relations between the linked supply chain entities that contribute to the supply chain risk based on the data corresponding to the supply chain retrieved from the plurality of different supply chain data sources…; (noting that when recited at a high-level of generality the identifying including “extracting” is an abstract idea including at least a mental process such as an observation of data capable of being performed mentally and/or using pen & paper (MPEP 2106.04(a)(2)(III)(C): “Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes.” And (D): “Examples of product claims reciting mental processes include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356;”); 
Generating… a weighted decision matrix based on concepts and criteria corresponding to the supply chain that are identified based on the feature clusters formed by clustering the features of the supply chain using the clustering approach having the highest score, wherein generating the weighted decision matrix comprises (i) generating  weight and a rating for each criteria of each concept within the weighted decision matrix… and (ii) generating a score for the each criteria based on the weight and the rating generated for the each criteria;
Generating… a probabilistic decision-making path through the weighted decision matrix for a workflow of the supply chain that reduces the supply chain risk, wherein the probabilistic decision-making path is generated based on the weighted decision matrix generated based on the concepts and criteria corresponding to the supply chain identified based on the information extracted from the supply chain risk management knowledge base …that includes the dynamic relations between the linked supply chain entities that contribute to the supply chain risk based on the data corresponding to the supply chain retrieved from the plurality of different supply chain data sources…;
Generating…the workflow for the supply chain using the probabilistic decision-making path through the weighted decision matrix; 
… performing…responsive to determining that the supply chain risk is greater than a defined risk threshold level, one or more mitigation steps to reduce the supply chain risk. (Finding that the mitigation steps include at least ordering parts/inventory to meet demand in the supply chain, (see claims 21-23), which is further part of the abstract idea including at least “Certain methods of organizing human activity”, including risk mitigation and/or commercial or business interactions and/or relations, noting that the BRI of the “ordering” of parts is merely a decision and/or instruction made responsive to an evaluation/determination traditionally performed as a part of manual processes and/or human/business activity) 
Dependent claims 2, 7-9, 11, 16, and 21-26 recite the same or similar abstract idea(s) as independent claims 1, 10, and 15 with a further narrowing of the abstract idea(s) to additional analyses, e.g. evaluations and/or judgements, and mathematical calculations performed as part of the abstract idea including:  
In claims 2, 11, and 16: identifying disruption events corresponding to the supply chain using a Likert disruption scale that classifies global events received from a plurality of news sources; and geotagging each of the disruption events corresponding to the supply chain as a supply chain entity link and risk assessment indicator, wherein a given supply chain entity link links a given disruption event of the disruption events to a given entity in the supply chain;  
In claim 7: integrating, geotagging, and classifying global events that affect the supply chain from a plurality of global news sources on a Likert disruption scale.  
In claim 8: generating the probabilistic decision-making path regarding quantitative uncertainty, cost uncertainty, and quality uncertainty for the workflow of the supply chain based on information in the weighted decision matrix and a Likert disruption scale corresponding to the supply chain;
In claim 9: estimating the supply chain risk based on the probabilistic decision-making path through the weighted decision matrix and a classification of an event corresponding to the supply chain.
In claims 21-23: wherein performing the one or more mitigation steps comprises one or more of: …ordering parts in Page 6 of 14 Sun et al. - 16/050,491response to determining that a part storage exists in inventory;… ordering parts from another supplier in response to receiving an indication from a current supplier that the supplier will not be able to meet demand; and …stopping production of parts in response to cancelled orders from part consumers due to defects. 
In claims 24-26: wherein the step of finding the clustering approach having the highest score comprises: finding, in a first pass, a combination of variables having the highest Pseudo Statistic value; and finding, in a second pass responsive to the first pass, the best number of clusters based on the clusters having the highest Approximate Expected Over-All R-Squared value. (Noting that the steps of “finding” are further part of the abstract idea because they include an evaluation or mathematical calculation and thus fall well within at least Mental Processes and/or Mathematical Concepts, noting the Specification describes the “two-pass approach” is performed by finding/determining the number of variables and clusters used in an algorithm/model that results in maximizing the calculated statistical values when the algorithm is run: [0065]: The idea is to find a variable combination that maximizes the Pseudo F Statistic value once illustrative embodiments selected the minimum number of variables. After illustrative embodiments find the variable combination that maximizes the Pseudo F Statistic value, illustrative embodiments then find the most appropriate number of clusters. The second pass iterates through the number of possible clusters while running the clustering algorithm and tracking the Approximate Expected Over-all R-Squared value. The Approximate Expected Over-all R-Squared value is the "percent of variance explained" by the model. The idea is to maximize the Approximate Expected Over-all R-Squared value by the omission of as many feature variables as possible. The highest Approximate Expected Over-all R-Squared value represents the best possible number of clusters)
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed generating of a supply chain knowledge base for use in determining and generating a supply chain workflow and mitigating supply chain risk, achieved using the various data evaluations and mathematical calculations as indicated above, is found to correspond to the category of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims clearly recite limitations directed to mathematical concepts including estimating risk based on a “probabilistic decision-making path” through a “weighted decision matrix” which is generated according to mathematical relationships, calculations, and/or formulas of “generating”/calculating weights, ratings, and scores for concepts and criteria in the weighted decision matrix (e.g. Spec: [0064]: rate the concepts before calculating the weights of the corresponding criteria in the weighted decision matrix.; [0071]: Weighted decision matrix 400 is a weight table for making decisions regarding risk to a supply chain.) based on “clustering”3 the concepts and criteria (e.g. Spec: Fig. 4; [0033]: Further, supply chain risk manager 218 clusters the extracted features using a clustering function, such as, for example, a K-means clustering algorithm or an artificial neural network, to form feature clusters 228. Feature clusters 228 represent a plurality of different clusters of features and each feature cluster is a separate dataset comprised of a set of elements.) using a “highest scoring” clustering approach by “finding”/determining the number of variables and clusters used in an algorithm/model that results in maximizing the calculated statistical values when the algorithm is run (i.e. through mathematical calculations and evaluations of statistical values; e.g. Spec: [0063]; [0065]: The idea is to find a variable combination that maximizes the Pseudo F Statistic value once illustrative embodiments selected the minimum number of variables. After illustrative embodiments find the variable combination that maximizes the Pseudo F Statistic value, illustrative embodiments then find the most appropriate number of clusters. The second pass iterates through the number of possible clusters while running the clustering algorithm and tracking the Approximate Expected Over-all R-Squared value. The Approximate Expected Over-all R-Squared value is the "percent of variance explained" by the model. The idea is to maximize the Approximate Expected Over-all R-Squared value by the omission of as many feature variables as possible. The highest Approximate Expected Over-all R-Squared value represents the best possible number of clusters); 
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the limitations identified above are directed to estimating and mitigating of supply chain risk including generating a workflow for the supply chain and making mitigation decisions/actions to manage the supply chain and minimize risk, including “ordering parts” or “stopping production” (dependent claims 21-23), which is a fundamental economic principle or practice, i.e. mitigating risk, and/or is part of commercial interactions including sales activities or behaviors or business relations in the management and implementation of a supply chain; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the limitations identified above include evaluations and/or judgements, including the mathematical calculations or relationships as described “generating” of a knowledge base and probabilistic decision making path, workflow for the supply chain, weighted decision matrix (Spec: [0071]: Weighted decision matrix 400 is a weight table for making decisions regarding risk to a supply chain.), etc.
Step 2A – Prong 2: Claims 1-2, 7-11, 15-16, and 21-26 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A computer-implemented method” (claim 1 [dependent claims 2, 7-9, 21, 24]), “A computer system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to” (claims 10 [dependent claims 11, 22, 25]), and “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:” (claim 15 [dependent claims 16, 23, 26]) for “automatically” performing the claimed method steps “by a computer” (Claims 1-2, 7-11, 15-16, and 21-26) that are otherwise part of the abstract idea, the aforementioned elements are found merely to amount to generic computer components (Applicant Specification: at least Fig. 1-2; [0021]-[0029]) used to apply the abstract idea on a general purpose computer, i.e. used as a tool to “automate” an otherwise abstract idea, (MPEP 2106.05(f)) and thus fails to integrate the recited abstract idea into a practical application;
 “retrieving, by a computer via a network, data corresponding to a supply chain from a plurality of different supply chain data sources” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-26]) and performing steps of the supply chain data and risk analysis based on data “retrieved from the plurality of different supply chain data sources by the computer via the network” 
“automatically updating, by the computer via the network, the supply chain risk management knowledge base as the computer obtains new supply chain data corresponding to the supply chain from the plurality of different supply chain data sources via the network; “ (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-26]), however the “automatically” updating “by the computer” of the knowledge base based on new data received “via the network” merely amounts to insignificant extra-solution activity, e.g. data gathering activity, including sending and receiving data over a network and/or storing and retrieving data in memory, and thus fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(g)).
“(i) generating  weight and a rating for each criteria of each concept within the weighted decision matrix using machine learning” (bold emphasis added), however the aforementioned use of generic “machine learning” merely amounts to use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or is merely an attempt at limiting the abstract idea to a particular field of use/technological environment (MPEP 2106.05(h)) and thus fails to integrate the recited abstract idea into a practical application. 
Step 2B: Claims 1-2, 7-11, 15-16, and 21-26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)), including limiting the abstract idea to a particular technological environment/field of use of using generic ML to perform the data calculations and analysis (MPEP 2106.05(h)),  and performs insignificant extra-solution activity including data gathering, i.e. “retrieving, by a computer via a network, data corresponding to a supply chain from a plurality of different supply chain data sources” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-26]) and performing the steps of the method for  supply chain data evaluations and risk analysis based on data “retrieved from the plurality of different supply chain data sources by the computer via the network” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-26]) and “automatically updating, by the computer via the network, the supply chain risk management knowledge base as the computer obtains new supply chain data corresponding to the supply chain from the plurality of different supply chain data sources via the network” (recited in claims 1, 10, and 15 [dependents include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to estimating and mitigating supply chain risk and generating a supply chain workflow based on identified relations between entities that contribute to the supply chain and identified concepts and criteria extracted from information about the supply chain. 
Claims 1-2, 7-11, 15-16, and 21-26 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://dictionary.cambridge.org/us/dictionary/english/knowledge-base
        2 Cambridge Dictionary https://dictionary.cambridge.org/us/dictionary/english/knowledge-base : Knowledge base: “a collection of information about a particular subject:”
        3 E.g. “Cluster Analysis.” Wikipedia, 06 April 2019, https://en.wikipedia.org/w/index.php?diff=891240974&oldid=891019624&title=Cluster_analysis : “Cluster analysis itself is not one specific algorithm, but the general task to be solved. It can be achieved by various algorithms that differ significantly in their understanding of what constitutes a cluster and how to efficiently find them. Popular notions of clusters include groups with small distances between cluster members, dense areas of the data space, intervals or particular statistical distributions. Clustering can therefore be formulated as a multi-objective optimization problem. The appropriate clustering algorithm and parameter settings (including parameters such as the distance function to use, a density threshold or the number of expected clusters) depend on the individual data set and intended use of the results. Cluster analysis as such is not an automatic task, but an iterative process of knowledge discovery or interactive multi-objective optimization that involves trial and failure. It is often necessary to modify data preprocessing and model parameters until the result achieves the desired properties.”